DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/20 has been entered.

Response to Arguments
                                            Response: 35 U.S.C.  § 103
1.    Applicants argue:
“In formulating the new § 103 rejections, the final Office Action alleges that Sato discloses these features. In particular, the Final Office Action refers to paragraph [0108] and Fig. 24 of Sato for these features. Final Office Action, page 2, paragraph 6; page 5, line 20 to page 6, line 2.
In this regard, the Advisory Action states:
The Sato et al. reference was used to reject the last limitation of claim 1 that states "adding a closed circuit representing a state......said closed circuit not containing a differentiator", see paragraph [0108] and Fig. 24 of the Sato et al. reference.
Advisory Action, page 3, lines 6-8.
As explained in the Response dated September 17, 2020, Applicant maintains that, as explicitly explained in paragraphs [0107] and [0108] of Sato, Fig. 24 merely is an equivalent circuit for explaining the operation of the circuit depicted in Fig. 4—in particular, charging and 
As readily seen from above and as explained in paragraphs [0107] and [0108], Fig. 24 shows operation status of the switches 21-22, 26, and 27 in charging and discharging the flying capacitor 11. The equivalent circuit of Fig. 24 is a closed circuit in a sense that that is not connected to any outside circuit, but that does not suggest adding that closed circuit to any other circuit; it merely simplifies the circuit of Fig. 4 in operation.
Therefore Sato’s teaching does not provide any suggestion or motivation to add any circuit, let alone a closed circuit, to “said voltage-controlled current source or voltage-controlled voltage source,” as recited claim 1.
Regarding the other features, “a closed circuit representing a state in which only the AC signal is applied to said voltage-controlled current source or voltage-controlled voltage source so that said voltage-controlled current source or voltage-controlled voltage source generates a current or voltage of a magnitude that is obtained by multiplying a current or voltage generated in the closed circuit by a coefficient,” of claim 1 (emphasis added), the Advisory Action states:
Regarding the other features of the last limitation of claim 1, the Sato et al. reference teaches these features as well. This can be seen in paragraph [0108] and Fig. 24 of the Sato et al. reference where there is a closed circuit with an adjusting current for charging or discharging the flying capacitor. The adjusting current flows in a direction to bring back the voltage of the flying capacitor to the prescribed value, as a phenomenon characteristic to a flying capacitor circuit type, but not to other circuit-type multilevel power conversion circuits. The adjusting current makes it possible to obtain a function of adjusting the voltage of the flying capacitor to the prescribed value represented by the formula (1) shown in paragraph [0010] of the Sato et al. 
Advisory Action page 3, lines 8-17
The Office is correct in these statements in that Fig. 24 explains the operation of the charging and discharging of the flying capacitor of the circuit of Fig. 4 with these details. For example, formula (1) of Sato, as mentioned in this quote, is Vn = Vin x (N-n-l)/(N-l) where Vn is a voltage of the flying capacitor. See, paragraphs [0010] and [0108]. Therefore, these teachings relate to the flying capacitor in the circuit of Fig. 4, as explained using Fig. 24. They have nothing to do with the recited concept of “a closed circuit representing a state in which only the AC signal is applied, and the recited concept of “so that said voltage-controlled current source or voltage-controlled voltage source generates a current or voltage of a magnitude that is obtained by multiplying a current or voltage generated in the closed circuit by a coefficient,” as recited in claim 1, as amended. Simply put, Sato’s disclosure is about the mechanism of charging and discharging the flying capacitor 11 of Fig. 4, whereas the recited invention is about adding “a closed circuit representing a state in which only the AC signal is applied, ... so that said voltage-controlled current source or voltage-controlled voltage source generates a current or voltage of a magnitude that is obtained by multiplying a current or voltage generated in the closed circuit by a coefficient.” As readily recognized by those having ordinary skill in the art, these concepts are fundamentally different. Therefore, Applicant respectfully submit that contrary to the Office’s understanding, these “other features” are not disclosed in Sato either.
Moreover, the features of “said closed circuit containing said circuit element or said group of circuit elements and not containing a differentiator,” as recited in claim 1, as amended, are also not taught or suggested by any of the cited references. As explained above, Sato does not 
For these multiple reasons, even if the teaching of Shoo/Wu were to be combined with the teaching of Sato, at least the above-reproduced multiple features of claim 1 are not produced or suggested.
 	As instructed by MPEP §2141, the Graham factual inquiries for a prima facie case of obviousness require, among other things, a proper determination of the scope of and content of the prior art and a proper evaluation of the differences between the claimed invention and the prior art. Here, because at least the above-discussed multiple features of the present invention as recited in claim 1 are not taught or suggested by any of the cited references, including Sato, which the Final Office Action relied upon, the § 103 rejection of claim 1 is overcome. Claim 1 , as amended, is therefore allowable.” (Remarks: pages 11-14)

2.    Examiner Response:
	The examiner respectfully disagrees.  The applicant argues that the prior art does not teach adding a closed circuit to another circuit.  The examiner notes that the claim language does not state what the closed circuit is being added too.  The claim language only states that a closed circuit is being added that represents a state in which only an AC signal is applied to the voltage-controlled current source or voltage-controlled voltage source.  The examiner considers the equivalent circuit of Fig. 24 as being the circuit that is added, since this circuit is based on the circuit in Fig. 4 of the Sato et al. reference. The equivalent circuit of Fig. 24 is a closed circuit that adjust current for charging or discharging a flying capacitor. Also, in paragraph [0108] of 
	Regarding the recent amendment made to claim 1, the applicant argues that the prior art of record does not teach this limitation.  The examiner respectfully disagrees.  The recent amendment of claim 1 states “said closed circuit containing said circuit element or said group of circuit elements and not containing a differentiator”.  The examiner notes that the phrase “circuit elements” are not defined within the claims.  In paragraph [0050] of the specification and Fig. 4B, it states that there are elements in the equivalent circuit are portions Q1 and Q2.  Within Q1 and Q2 in Fig. 4B, there are resistors and capacitors.  With Fig. 24 of the Sato et al., there’s a resistor and a capacitor within the closed circuit.  The examiner considers the resistor within Fig. 24 of the Sato et al. reference to be the circuit element within the closed circuit, since as shown 
Paragraph [0050] of the specification 
[0050] Thus, an equivalent circuit for when the DC voltage V.sub.dc is superimposed should simply include elements corresponding to the rates of change in capacitance .DELTA.GL.sub.a and .DELTA.GL.sub.b and the minimum capacitance values GP.sub.a and GP.sub.b, and the percentage changes in capacitance and resistance due to superimposition of a DC voltage V.sub.dc do not necessarily need to be individually obtained for all eight circuit elements 
included in the equivalent circuit portion QA illustrated in FIG. 4A.  In practice, the capacitance frequency characteristics of a multilayer ceramic capacitor for when a DC voltage is not applied are mapped to a reference equivalent circuit, and the circuit constants thereof are set as reference 
values.  Then, when the DC voltage is superimposed, common percentage changes due to the applied voltage can be respectively multiplied with the constants of each element in the equivalent circuit portions QA1 and QA2, respectively, which are illustrated in FIG. 4B, in order to determine the equivalent circuit constants for when the DC voltage is superimposed.

Fig. 4B of the current application

    PNG
    media_image1.png
    574
    868
    media_image1.png
    Greyscale







    PNG
    media_image2.png
    644
    666
    media_image2.png
    Greyscale

	The applicant also argues that the prior art of record does not teach a prima facie of obviousness.  The examiner notes that Wu, Shoo and Sato et al. references are analogous to each other because all three deal with analyzing a capacitor of a circuit.  It would have been obvious to a person of ordinary skill in the art to modify the teachings of Wu and Shoo of substituting a circuit element or a group of circuit elements that are included in a reference equivalent circuit,  by incorporating a closed circuit (equivalent circuit) representing a state in which only the AC signal is applied to said voltage-controlled current source or voltage-controlled voltage source, so that said voltage-controlled current source or voltage-controlled voltage source generates a current or voltage of a magnitude that is obtained by multiplying a current or voltage generated in the closed circuit by a coefficient, said closed circuit containing said circuit element or said group of circuit elements and not containing a differentiator as taught by Sato et al. for the 

Claim Rejections - 35 USC § 112
3.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In the last limitation of claim 1, it’s unclear as to what the closed circuit is being added to.  The claim language states “adding a closed circuit representing a state in which, etc.”.  The examiner considers the adding of a closed circuit to be the construction of an equivalent circuit (closed circuit), since there is support within the specification of constructing an equivalent circuit.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1- 2 and 5-6 and 9-10, 13-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (U.S. PGPub 2012/0185223) (from IDS dated 9/28/17) in view of Shoo (JP 2012-150579) (translation) in further view of Sato et al. (U.S. PGPub 2015/0249403).

With respect to claim 1, Wu discloses “A method of constructing an equivalent circuit for a capacitor to which an AC signal superimposed with a DC voltage may be applied” as [Wu (paragraph [0015])];
“substituting a circuit element or a group of circuit elements that are included in the reference equivalent circuit and that have circuit values that change when the DC voltage is superimposed to the AC signal with a voltage-controlled current source or voltage-controlled voltage source” as [Wu (paragraph [0015], paragraph [0042])];
While Wu teaches constructing a circuit simulation model for a capacitor having a DC bias applied, Wu does not explicitly disclose “defining a reference equivalent circuit that represents characteristics of said capacitor when the DC voltage is not applied and only the AC signal is applied; determining a circuit value of each circuit element contained in the reference equivalent circuit by measuring responses of said capacitor when the DC voltage is not applied and only the AC signal is applied”
Shoo discloses “defining a reference equivalent circuit that represents characteristics of said capacitor when the DC voltage is not applied and only the AC signal is applied” as [Shoo (paragraph [0045], Fig. 17)] Examiner’s interpretation: The examiner considers the circuit 
“determining a circuit value of each circuit element contained in the reference equivalent circuit by measuring responses of said capacitor when the DC voltage is not applied and only the AC signal is applied” as [Shoo (paragraph [0045], Fig. 17)];
Wu and Shoo are analogous art because they are from the same field endeavor of analyzing a circuit simulation model of a capacitor.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Wu of a circuit simulation model that represents capacitor characteristics by incorporating defining a reference equivalent circuit that represents characteristics of said capacitor when the DC voltage is not applied and only the AC signal is applied; determining a circuit value of each circuit element contained in the reference equivalent circuit by measuring responses of said capacitor when the DC voltage is not applied and only the AC signal is applied as taught by Shoo for the purpose of providing a capacitor circuit simulation model capable of representing characteristics of a capacitor and performing a circuit design.
The motivation for doing so would have been because Shoo teaches that having a linear voltage current source replace a capacitor, the total voltage applied to the capacitors is applied to the operation circuit (Shoo (Abstract).

Sato et al. discloses “and adding a closed circuit representing a state in which only the AC signal is applied to said voltage-controlled current source or voltage-controlled voltage source so that said voltage-controlled current source or voltage-controlled voltage source generates a current or voltage of a magnitude that is obtained by multiplying a current or voltage generated in the closed circuit by a coefficient, said closed circuit containing said circuit element or said group of circuit elements and not containing a differentiator” as [Sato et al. (paragraph [0010], paragraph [0108] – [0109], Fig. 24)] Examiner’s interpretation: As stated above in section 3 of the current office action, it’s unclear as to what the closed circuit is being added too.  The examiner considers the adding of a closed circuit to be the construction of an equivalent circuit (closed circuit). Also, the examiner considers the resistor in Fig. 24 of the Sato et al. reference to be the circuit element, since a resistor is an element in the equivalent circuit of the current application, see paragraph [0050] and Fig. 4B of the specification and drawings of the current application;

Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Wu and Shoo of substituting a circuit element or a group of circuit elements that are included in the reference equivalent circuit and that have circuit values that change when the DC voltage is superimposed to the AC signal with a voltage-controlled current source or voltage-controlled voltage source by incorporating and adding a closed circuit representing a state in which only the AC signal is applied to said voltage-controlled current source or voltage-controlled voltage source so that said voltage-controlled current source or voltage-controlled voltage source generates a current or voltage of a magnitude that is obtained by multiplying a current or voltage generated in the closed circuit by a coefficient, said closed circuit containing said circuit element or said group of circuit elements and not containing a differentiator as taught by Sato et al. for the purpose of adjusting voltage of a flying capacitor in a flying capacitor circuit-type multilevel power conversion circuit.
The motivation for doing so would have been because Sato et al. teaches that adjusting voltage of a flying capacitor in a flying capacitor circuit-type multilevel power conversion circuit, the ability to prescribe values automatically without detecting voltages of the flying capacitors can be accomplished (Sato et al. (paragraph [0021] – [0022]).

With respect to claim 2, the combination of Wu, Shoo and Sato et al. discloses the method of claim 1 above, and Wu further discloses “calculating a change in the circuit value of the circuit or the group of the circuit elements due to the superimposition of the DC voltage by comparing frequency characteristics of the circuit element or the group of circuit elements 
“and determining said coefficient on the basis of the change in the value of the circuit element or the group of circuit elements due to superimposition of the DC voltage as obtained in the step of calculating.” as [Wu (paragraph [0015])] Examiner’s interpretation: Included within the polynomial are coefficients, which demonstrates that there coefficients that are determined on the basis of the change in value of the circuit element; 

With respect to claim 5, the combination of Wu, Shoo and Sato et al. discloses the method of claim 1 above, and Wu further discloses “wherein the reference equivalent circuit includes a plurality of circuit elements that have same changes in response to the superimposition of the DC voltage, and a pair of said voltage-controlled current source or voltage-controlled voltage source and the associated closed circuit are provided for said plurality of circuit elements.” as [Wu (paragraph [0100] – [0101], Fig. 3B)];

With respect to claim 6, the combination of Wu, Shoo and Sato et al. discloses the method of claim 2 above, and Wu further discloses “wherein the reference equivalent circuit includes a plurality of circuit elements that have same changes in response to the superimposition of the DC voltage, and a pair of said voltage-controlled current source or voltage-controlled voltage source and the associated closed circuit are provided for said plurality of circuit elements.” as [Wu (paragraph [0100] – [0101], Fig. 3B)];

With respect to claim 9, the combination of Wu, Shoo and Sato et al. discloses the method of claim 1 above, and Wu further discloses “wherein the capacitor is a multilayer ceramic capacitor.” as [Wu (paragraph [0048], paragraph [0139] – [0140])];

With respect to claims 10 and 13-14, the claim recites the same substantive limitations as claim 9 above and is rejected using the same teachings.

With respect to claim 17, the combination of Wu, Shoo and Sato et al. discloses the method of claim 1 above, and Wu further discloses “A method of simulating characteristics of an electronic circuit that includes a capacitor” as [Wu (paragraph [0015] – [0016])];
“substituting the capacitor in the electronic circuit with an equivalent circuit for the capacitor constructed by the method of constructing according to claim 1 so as to construct an equivalent circuit for the electronic circuit” as [Wu (paragraph [0015])];
“running a simulation program for the electronic circuit using the constructed equivalent circuit for the electronic circuit to output simulations results simulating the characteristics of the electronic circuit.” as [Wu (paragraph [0284] – [0285])];

With respect to claim 18, the combination of Wu, Shoo and Sato et al. discloses the method of claim 1 above, and Wu further discloses “A method of simulating characteristics of an electronic circuit that includes a capacitor” as [Wu (paragraph [0015] – [0016])]; 
“substituting the capacitor in the electronic circuit with an equivalent circuit for the capacitor constructed by the method of constructing according to claim 1” as [Wu (paragraph [0015])];

“running a simulation program for the electronic circuit using the constructed equivalent circuit for the electronic circuit to output simulations results simulating the characteristics of the electronic circuit.” as [Wu (paragraph [0284] – [0285])];

With respect to claim 19, the claim recites the same substantive limitations as claim 18 above and is rejected using the same teachings.

With respect to claim 20, the combination of Wu, Shoo and Sato et al. discloses the method of claim 1 above, and Wu further discloses “A simulation device for simulating characteristics of an electronic circuit that includes a capacitor” as [Wu (paragraph [0284], Fig. 17)];
“a processor programmed to receive an equivalent circuit for the electronic circuit” as [Wu (paragraph [0284], Fig. 17)];

“the processor running a simulation program for the electronic circuit using the constructed equivalent circuit for the electronic circuit and causing simulation results simulating the characteristics of the electronic circuit to be outputted.” as [Wu (paragraph [0284] – [0285], Fig. 17)];

5.	Claims 3-4, 7-8, 11-12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (U.S. PGPub 2012/0185223) (from IDS dated 9/28/17), Shoo (JP 2012-150579) (translation), Sato et al. (U.S. PGPub 2015/0249403) in view of Inoshita et al. (U.S. PGPub 2007/0058406).

With respect to claim 3, the combination of Wu, Shoo and Sato et al. discloses the method of claim 1 above.
While the combination of Wu, Shoo and Sato et al. teaches adding a closed circuit that represents a state in only an AC signal is applied to the voltage-controlled current or voltage-controlled voltage source, Wu Shoo and Sato et al. does not explicitly disclose “wherein in the closed circuit, a voltage source or current source is connected in series to the circuit element or the group of circuit elements that have been substituted with the voltage-controlled current source or voltage-controlled voltage source, and wherein an output of the voltage-controlled current source or voltage-controlled voltage source is controlled in accordance with a voltage or current applied by the voltage source or current source to the closed circuit”

“and wherein an output of the voltage-controlled current source or voltage-controlled voltage source is controlled in accordance with a voltage or current applied by the voltage source or current source to the closed circuit” as [Inoshita et al. (paragraph [0058] – [0059], Fig. 6)];
Wu, Shoo, Sato et al. and Inoshita et al. are analogous art because they are from the same field endeavor of analyzing a capacitor of a circuit.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Wu, Shoo and Sato et al. of adding a closed circuit that represents a state in only an AC signal is applied to the voltage-controlled current or voltage-controlled voltage source by incorporating wherein in the closed circuit, a voltage source or current source is connected in series to the circuit element or the group of circuit elements that have been substituted with the voltage-controlled current source or voltage-controlled voltage source, and wherein an output of the voltage-controlled current source or voltage-controlled voltage source is controlled in accordance with a voltage or current applied by the voltage source or current source to the closed circuit as taught by Inoshita et al. for the purpose of controlling a power conversion circuit.
The motivation for doing so would have been because Inoshita et al. teaches that by controlling a power conversion circuit, the ability to reduce the amount of heat emitted by the power switching elements to improve the reliability of the inverter can be accomplished (Inoshita et al. (paragraph [0007], paragraph [0009] – [0010]).
With respect to claim 4, the claim recites the same substantive limitations as claim 3 above and is rejected using the same teachings.

With respect to claim 7, the combination of Wu, Shoo, Sato et al. and Inoshita et al. discloses the method of claim 3 above, and Wu further discloses “wherein the reference equivalent circuit includes a plurality of circuit elements that have same changes in response to the superimposition of the DC voltage, and a pair of said voltage-controlled current source or voltage-controlled voltage source and the associated closed circuit are provided for said plurality of circuit elements.” as [Wu (paragraph [0100] – [0101], Fig. 3B)];

With respect to claim 8, the claim recites the same substantive limitations as claim 7 above and is rejected using the same teachings.

With respect to claim 11, the combination of Wu, Shoo, Sato et al. and Inoshita et al. discloses the method of claim 3 above, and Wu further discloses “wherein the capacitor is a multilayer ceramic capacitor.” as [Wu (paragraph [0048], paragraph [0139] – [0140])];

With respect to claim 12, the claim recites the same substantive limitations as claim 11 above and is rejected using the same teachings.

With respect to claim 15, the combination of Wu, Shoo, Sato et al. and Inoshita et al. discloses the method of claim 7 above, and Wu further discloses “wherein the capacitor is a multilayer ceramic capacitor.” as [Wu (paragraph [0048], paragraph [0139] – [0140])];
With respect to claim 16, the claim recites the same substantive limitations as claim 9 above and is rejected using the same teachings.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The relevance of Iwaki et al. (U.S. PGPub 2006/0070015) is a circuit board design system, a design data analysis method, and an analysis program equipped with the capability to 
analyze design data for circuits built on circuit boards.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD E COTHRAN whose telephone number is (571)270-5594.  The examiner can normally be reached on 9AM -6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F Fernandez Rivas can be reached on (571)272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/BERNARD E COTHRAN/Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128